Citation Nr: 1122851	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  04-38 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for service-connected post-operative residuals of the index finger and ring finger of the left hand.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1983 to March 2003.  The Veteran also reported an additional unverified period of service beginning in December 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for post-operative residuals of the index finger and ring finger of the left hand and assigned a noncompensable rating.  

The Board notes that the Veteran also appealed claims for service connection for a left knee disability and a cervical spine disability.  However, in a July 2010 rating decision, the RO granted service connection for osteoarthritis of the left knee (diagnosed as left knee patellofemoral pain syndrome and patellar tendinitis) and chronic neck and upper back strains (diagnosed as cervicothoracic strain), and assigned a 10 percent rating for the cervical spine disability and a noncompensable rating for the left knee disability.  Thus, the issues of entitlement to service connection for osteoarthritis of the left knee and chronic neck and upper back strains are no longer on appeal since entitlement to service connection for such disabilities have been granted.  The only issue remaining on appeal is as captioned on the title page of this decision. 

In January 2009, the Veteran testified before a Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.  Although the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707), if that Veterans Law Judge is no longer available, the Chairman has the authority to reassign the appeal to another Veterans Law Judge for a decision.  38 C.F.R. § 19.3(b).  Because the Veterans Law Judge who conducted the January 2009 hearing is no longer employed by the Board, the Chairman has reassigned this appeal to the undersigned pursuant to 38 C.F.R. § 19.3(b).  
In June 2009, the Board remanded the increased rating claim to the AMC/RO for additional development, including the obtaining of outstanding VA and private treatment records and a new VA examination to determine the severity of the Veteran's service-connected post-operative residuals of the index finger and ring finger of the left hand.  That development was completed, and the case was returned to the Board for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the June 2009 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran is right-handed.  

2.  The Veteran's service-connected post-operative residuals of the index finger and ring finger of the left hand are manifested by pain, decreased grip strength, decreased dexterity, limitation of motion, and x-ray evidence of arthritic changes with no ankylosis or amputation at any joint.   

3.  The overall impairment caused by the service-connected digits does not approximate loss of use of the hand or otherwise equate to the level of disability presented by amputation of such digits.

4.  The scars on the service-connected left index and left ring digits are not tender or unstable so as to warrant a separate compensable rating for scarring.  

5.  The evidence does not warrant a separate rating for neurological impairment.

6.  The competent medical evidence does not show that the Veteran's service-connected post-operative residuals of the index finger and ring finger of the left hand is so exceptional or unusual that referral for extraschedular consideration by the designated authority is required.  Further, evidence of unemployability is not raised by the record.     


CONCLUSION OF LAW

The criteria for a 10 percent initial rating, but no higher, for service-connected post-operative residuals of the index finger and ring finger of the left hand, to include scars of the index finger and ring finger of the left hand, are met for the entire period of this appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5010, 4.71a Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Diagnostic Code 5229 (2010); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's increased rating claim arises from his disagreement with the assignment of a noncompensable rating for his post-operative residuals of the index finger and ring finger of the left hand disability following the grant of service connection, effective April 1, 2003.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further notice is needed under VCAA for the left hand initial increased rating claim, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Quartuccio v. Principi, 16 Vet. App. 183; see also 38 C.F.R. § 20.1102. 

Further, the Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increased compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1281 (Fed.Cir. 2009).  In any event, Vazquez-Flores was limited to claims involving increased ratings and is not applicable to claims, such as the one in this matter, involving an appeal of the initial rating assigned following a grant of service connection.  Moreover, the Court has held that in a claim for an increased initial rating after the claim for service connection has been substantiated and allowed, as is the situation in this case, further notice is not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, post-service VA medical records, including current outstanding records requested in the June 2009 Board Remand, all post-service private medical records identified by the Veteran, VA examination reports, including a recent November 2009 VA Examination Report, and statements submitted by or on behalf of the Veteran.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran had not indicated that there was any additional relevant evidence from any source.  In fact, in a November 2010 "SSOC Notice Response," he indicated that he had no other information or evidence to substantiate his claim.  As the AOJ has obtained the Veteran's outstanding VA and private treatment records and provided the Veteran with a new VA examination regarding his post-operative residuals of the index finger and ring finger of the left hand disability, the Board finds that the AOJ substantially complied with the June 2009 remand orders and no further action is necessary in this regard.  See D'Aries, supra.
  
As noted, in January 2009, the Veteran testified before a Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.  Although the law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707), if that Veterans Law Judge is no longer available, the Chairman has the authority to reassign the appeal to another Veterans Law Judge for a decision.  38 C.F.R. § 19.3(b).  Because the Veterans Law Judge who conducted the January 2009 hearing is no longer employed by the Board, the Chairman has reassigned this appeal to the undersigned pursuant to 38 C.F.R. § 19.3(b).  
    
For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating claim for post-operative residuals of the index finger and ring finger of the left hand.  There has been substantial compliance with all pertinent VA law and regulations, and to move forward with the claim would not cause any prejudice to the Veteran.

Legal Criteria and Analysis of the Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Further, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
Because the appeal ensues from the Veteran's disagreement with the evaluation assigned in connection with the original grant of service connection, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which had a rating criterion the same as another.  The Court held that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, if the maximum disability rating available based on symptomatology that includes limitation of motion has been assigned, consideration of 38 C.F.R. §§ 4.40 and 4.45 is not necessary.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

In this case, the Veteran's post-operative residuals of the index finger and ring finger of the left hand are currently rated based on scarring and resulting limitation of motion under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805 (other effects of scars), and 38 C.F.R. § 4.71a, DCs 5229 and 5230 (limitation of motion of the index or long finger and the ring or little finger).  Specifically, the Veteran is currently assigned a noncompensable rating for left index finger and left ring finger under 38 C.F.R. § 4.71a, DCs 5229 and 5230.  The Veteran contends that a compensable rating is warranted for his service-connected post-operative residuals of the index finger and ring finger of the left hand because he has significant impairment of function in the left hand due to pain, limitation of motion, and reduced grip strength and dexterity.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is in favor of a rating of 10 percent disabling, but no higher, for the entire period of this appeal.
 
Evidence relevant to the severity of the Veteran's service-connected left hand disability includes an August 2003 VA examination.  The Veteran reported breaking his first, second, and third fingers of the left hand during physical training in 1995.  He was treated with a hand tendon wrap and surgery in 2001.  The Veteran reported good strength in his fingertips but complained that when he grasped anything in the middle of his left palm, his strength would decrease.  Upon physical examination, the examiner noted a zigzag surgical scar on the left third finger from the metacarpophalangeal joint (MCP) to the proximal interphalangeal joint (PIP) that was well-healed and a zigzag surgical scar on the second finger of the left hand measuring about two inches that was well-healed.  Strength of the left hand was 4/5, and there was normal sensation in the left hand.  The examiner assessed residuals of surgical procedure of the left index finger, and noted 5/5 strength of the fingertips but mild weakness with palmar grasp of the left hand.  

At the January 2009 Travel Board hearing, the Veteran testified that he could no longer play golf because his fingers would break when he attempted to play and his left hand strength, including his grip, was weaker.  He also reported that he could not bend his fingers back, that he had pain when he gripped with his left hand for long periods, and that his fingers hurt when the weather was damp or cold.  The Veteran stated that he had scars on his fingers but that they were not painful.  He used stainless steel rings on his fingers but did not use them when he was playing golf.  He reported no loss of sensation in the fingers but pain and decreased grip strength was present.  

In November 2009, the Veteran underwent a compensation and pension examination.  He complained of a constant aching in his second through fourth fingers of the left hand, decreased grip strength, decreased range of motion, and a mild decrease in dexterity.  His symptoms were aggravated by typing, strenuous activities with the hands, and cold weather.  He also reported moderate to severe flare-ups lasting from hours to days and occurring on average 2 to 3 times per month.  The Veteran reported that he was a full-time student studying entrepreneurship and that typing was a challenge for him.  He also maintained that he could not play golf due to his left hand.  The examiner noted that the Veteran was right-handed.  Upon physical examination, the examiner noted tenderness to palpation at the MCP and PIP of the second through the fourth digits.  There was no gross deformity and no ankylosis.  Range of motion was noted as 0 to 80 degrees with pain of MCP flexion of the second through fourth fingers, 0 to 100 degrees without pain of PIP flexion, and 0 to 80 degrees without pain of distal interphalangeal joint (DIP) flexion.  The examiner noted no abnormal gap between the tip of the thumb and fingers, between the tip of the fingers and the proximal transverse crease of the palm, or between the thumb pad and fingers with the thumb attempting to oppose the fingers.  Left hand grip strength was 4/5.  There was mild decrease in strength with pulling, pushing, and twisting, and mild decrease in dexterity with twisting and probing.  Writing, touching, and expression was normal.  An x-ray of the left hand demonstrated moderate degenerative changes of the proximal interphalangeal joints of the left third and fourth fingers.  The examiner assessed osteoarthritis of the left hand.  
     
The claims folder also includes various VA and private treatment records dated from November 2002 to May 2010.  However, review of such records is negative for any complaints, treatment, and/or diagnoses of any left hand disability, to include post-operative residuals of the index finger and ring finger of the left hand.  There are no other clinical records relating to the Veteran's service-connected left hand disability.

For VA purposes, for the index, long (middle), ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MP joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1).  When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  Id. at Note (2).  If there is limitation of motion of two or more digits, each digit is to be evaluated separately and the evaluations combined.  Id. at Note (5).  

The Board notes that certain general rules are set forth concerning the evaluation of ankylosis of the fingers (not including the thumb).  See id. at Note (3).  Additionally, ratings ranging from noncompensable to 60 percent may be assigned for unfavorable or favorable ankylosis of individual or multiple digits.  See 38 C.F.R. § 4.71a, DCs 5216-5227.  Such codes further provide for consideration of whether evaluation as amputation is warranted, as well as whether additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  See id.  However, as discussed above, the evidence does not reflect ankylosis of the service-connected index or ring digits on the left hand.  As such, further discussion of the notes or diagnostic codes pertaining to ankylosis is not necessary.  

For limitation of motion of the index or the long finger on either the major or the minor hand, a noncompensable rating is assigned if there is a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by no more than 30 degrees.  A maximum rating of 10 percent is warranted if there is a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229.

Any degree of limitation of motion of the ring or the little finger on either the major or the minor hand warrants a noncompensable rating.  38 C.F.R. § 4.71a, DC 5230.

Based on the lay and medical evidence of record, the Board finds that the Veteran is not entitled to a compensable rating on the basis of limitation of motion of the index or long finger under Diagnostic Code 5229.  In this regard, at all times during the course of this appeal, range of motion testing failed to show a gap of at least 2.5 cm between the fingertip of the long finger and the palmar increase at maximal flexion or extension limited by more than 30 degrees.  Further, a higher rating may not be assigned for increased impairment of function upon repetitive movement under 38 C.F.R. §§ 4.40 and 4.45, as no such increased impairment of function on repetitive use is demonstrated.  See Johnston, 10 Vet. App. at 84-85; DeLuca, 8 Vet. App. 202.  Additionally, as there is no ankylosis or amputation of any portion of the left index finger, a higher rating is not warranted under those provisions.  

For similar reasons, a compensable rating is not warranted for the left ring finger under these provisions.  Although there is objective evidence of limitation of motion in this digit, such symptom is assigned a noncompensable rating under DC 5230.  As there is no ankylosis or amputation of any portion of this digit, a compensable rating is also not warranted under those provisions.

However, the Board finds that the evidence of record warrants a rating of 10 percent, but no higher, for arthritis of the digits of the left hand.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  These provisions provide for compensable ratings under circumstances where there is x-ray evidence of arthritis.  Traumatic arthritis substantiated by x-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint involved is noncompensable, a 10 percent evaluation applies for each major joint or group of minor joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this regard, an x-ray of the left hand demonstrated moderate degenerative changes of the proximal interphalangeal joints of the left third and fourth fingers, and the Veteran was assessed with osteoarthritis of the left hand.  Further, although limitation of motion of the left index finger and left ring finger are demonstrated, such limitation of motion is noncompensable under Diagnostic Codes 5229 and 5230.  As there is x-ray evidence of arthritis and noncompensable limitation of motion of the left index and ring fingers, a 10 percent rating, but no higher, is warranted for the service-connected left hand disability under these provisions.  

The Board has further considered whether a separate rating is warranted for neurological impairment of the left hand, to include decreased sensation, inability to bend back the index and ring fingers, and weakness.  However, such symptoms are fully contemplated under the ratings assigned herein for resulting limitation of motion.  To the extent that there are any residuals of muscle injury as a result of the 2001 surgery, the Board notes that isolated muscle injuries are rare, as there are nearly always complications with injuries of bones, joints, tendons, etc., and are to be rated on limitation of motion.  See 38 C.F.R. § 4.73, DC 5309, Note (pertaining to muscle injuries of the forearm and hand).  As such, an additional rating for such symptoms would amount to pyramiding, which is not allowed.  See Esteban, 6 Vet. App. at 262.

Additionally, the Board has considered whether a separate rating is warranted for scars on the left index and ring fingers.  Scars on areas other than the head are rated under 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, and 7805.  

The Board notes that the rating criteria for scars have changed, effective October 23, 2008.  However, these amended regulations were specifically effective for applications for benefits received by the VA on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  See 73 Fed. Reg. 52710 (October 23, 2008).  As the Veteran's claim was filed prior to October 23, 2008, and after August 30, 2002, and the Veteran has not requested consideration under the amended regulations, his disability is rated under the old rating criteria for scars (the criteria in effect after August 30, 2002).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, scars other than head, face, or neck that are superficial and do not cause limited motion but are 144 square inches (929 square centimeters) or greater will be evaluated as 10 percent disabling.  A note following the Diagnostic Code defines a superficial scar as one not associated with underlying soft tissue damage.  

Additionally, Diagnostic Code 7803 provides for a 10 percent rating for unstable, superficial scars and Diagnostic Code 7804 allows for a 10 percent rating for superficial scars that are painful on examination. 38 C.F.R. § 4.118. 

Under Diagnostic Code 7805, scars will be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

In this case, as the evidence reflects that none of the Veteran's scars cover an area of at least 6 square inches (39 sq. cm.) or 144 square inches (929 sq. cm.), a rating is not warranted under DCs 7801 or 7802.  Further, a rating is not warranted under DCs 7803 or 7804, as the Veteran's scars are neither unstable or painful on examination.  Under DC 7805, the rating agency is directed to evaluate any disabling effects not contemplated by DCs 7800-7804, such as limitation of motion, under the appropriate diagnostic codes.  Such ratings have been assigned as indicated above.  As such, a separate compensable rating for the Veteran's scars on his left index finger and left ring finger are not warranted.

The Board has considered the provisions pertaining to amputation of single or multiple digits, as well as loss of use of the hand.  See 38 C.F.R. § 4.71a, DCs 5126-5156.  Although there is no evidence of any amputation of any digits of the left hand, the Board notes that the Veteran has reported that he does not use his left hand because of pain, limitation in motion, weakness, decrease in grip, and because his fingers break when he plays golf.  However, as there is range of motion in all joints of the digits, the evidence does not establish ankylosis and does not approximate amputation of any full or partial digit on the left hand.  Further, the evidence does not approximate loss of use of the left hand, as the Veteran retains some grasping ability and function.  See 38 C.F.R. § 4.63.    

In summary, the Board finds that the Veteran is entitled to a compensable rating of 10 percent, but no higher, for the service-connected post-operative residuals of the index finger and ring finger of the left hand disability under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  As the combined ratings do not exceed the rating for amputation of such digits, individually or in combination, the amputation rule has not been violated.  See 38 C.F.R. §§ 4.25, 4.68.  

After a thorough review of the entirety of the evidence, the Board finds no basis upon which to assign an evaluation in excess of the rating assigned herein for the Veteran's post-operative residuals of the index finger and ring finger of the left hand under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, the Board has considered whether a staged rating is appropriate.  The Board has not found any variation in the Veteran's symptomatology or clinical findings that would warrant the assignment of any staged ratings in this case. See Fenderson, 12 Vet. App. at 126-127.   
 
Notwithstanding the above discussion, a rating in excess of the assigned schedular evaluation for the Veteran's service-connected post-operative residuals of the index finger and ring finger of the left hand disability may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected post-operative residuals of the index finger and ring finger of the left hand disability with the established criteria found in the rating schedule.  As discussed in detail above, the Veteran's post-operative residuals of the index finger and ring finger of the left hand symptomatology are fully addressed by the respective rating criteria under which such disability is rated.  There are no additional symptoms of his post-operative residuals of the index finger and ring finger of the left hand disability that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Significantly, although the Veteran complained that his pain, limitation of motion, and decreased grip and dexterity resulting from his left hand disability affected his ability to type for his school work and his ability to play golf for which he saw a potential career in professional golf, there is no evidence that such disability caused marked interference with employment.  Therefore, the Board finds that there are no attendant related factors such as marked interference with employment or frequent periods of hospitalization.  Further, the evidence fails to show that the disability picture created by the post-operative residuals of the index finger and ring finger of the left hand is exceptional or unusual.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU is not raised by the record, as the evidence of record fails to show 
that the Veteran is unemployable due to his service-connected disability.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  


ORDER

Entitlement to a 10 percent initial rating, but no higher, for service-connected post-operative residuals of the index finger and ring finger of the left hand is granted, subject to law and regulations governing the effective date of an award of monetary compensation.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


